Citation Nr: 0028135	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cystic acne, to 
include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for the loss of the 
left kidney, to include as due to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for sterility, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969 and is a recipient of the Vietnam Service Medal and the 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current cystic acne and service, to include 
claimed herbicide exposure in Vietnam.

2.  There is no competent medical evidence of a nexus between 
the veteran's loss of the left kidney and service, to include 
claimed herbicide exposure in Vietnam.

3.  There is no competent medical evidence of a nexus between 
the veteran's sterility and service, to include claimed 
herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for cystic 
acne, to include as due to herbicide exposure in Vietnam, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
loss of the left kidney, to include as due to herbicide 
exposure in Vietnam, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
sterility, to include as due to herbicide exposure in 
Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999). 

Notwithstanding the foregoing, a claimant can also establish 
service connection for a disease claimed to be secondary to 
Agent Orange exposure with proof of actual direct causation, 
a task, however, that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, in cases of direct service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The nexus requirement may be satisfied by 
evidence showing that a chronic disease subject to 
presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the veteran's present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497; see also McCormick v. 
Gober, 14 Vet. App. 39, 49-50 (2000).  

The Board observes that the veteran's service medical records 
are entirely negative for complaints of, or treatment for, 
any skin abnormalities other than the veteran having given a 
history of pre-service boils on pre-induction examination in 
April 1967 and on separation examination of October 1969.  He 
specifically denied a history of a skin disorder, however.  
The earliest medical evidence of record of a skin disorder is 
a February 1998 VA skin examination report, which contains a 
diagnosis of cystic acne.  This report reflects the veteran's 
reported history of cyst problems since 1972.  The examiner 
noted the veteran's reported history of exposure to Agent 
Orange while in Vietnam but did not comment on whether the 
current disability was causally related to Agent Orange 
exposure or, more generally, to service.  The diagnosis of 
cystic acne is also noted in the report of the veteran's 
February 1998 VA general medical examination.  Additionally, 
the veteran submitted a VA Agent Orange Brief regarding 
chloracne, which contains a description of the signs and 
symptoms of chloracne but also indicates that most skin 
conditions reported by Vietnam veterans are not, in fact, 
chloracne.

In reviewing the veteran's service medical records, the Board 
finds no evidence suggesting any kidney disorders.  The first 
medical evidence regarding a kidney disorder is a January 
1998 statement from C. M. Hocker Jr., M.D., who described "a 
congenital absence of the left kidney" that was first noted 
following studies in April 1996.  The veteran's February 1998 
VA genitourinary examination contains a diagnosis of an 
absent left kidney, and the examiner noted that the absent 
kidney was of unknown cause but was probably congenital in 
nature.

The veteran's service medical records indicate that on pre-
induction examination of April 1967, he provided a history of 
a left herniorrhaphy and removal of the left testicle at age 
13.  Physical examination at that time revealed that the left 
testicle was surgically absent.  A private medical record, 
dated in October 1977, reflects that a sperm count taken four 
weeks earlier had revealed no sperm.  The impression was rule 
out infertility and azoospermia.  Subsequently, in January 
1978, the veteran underwent a right epididymo-vasostomy at 
Memorial Hospital in New Albany, Indiana.  The report of the 
veteran's February 1998 VA genitourinary examination 
indicates sterility, but of an undetermined etiology.

Given the evidence noted above, the Board has considered 
whether 38 C.F.R. § 3.307(a)(6)(iii) and 3.309(e) (1999) are 
applicable in this case.  However, the veteran's diagnosed 
cystic acne, sterility, and absent left kidney are not among 
the diseases which the VA has determined to be etiologically 
related to herbicide exposure.  Also, the Board has 
considered the treatise evidence submitted by the veteran and 
observes that such evidence may, in combination with an 
opinion of a medical professional, suffice to render a claim 
plausible in certain circumstances.  See Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case, however, the 
examiners who have addressed the veteran's skin disorder have 
both diagnosed cystic acne and not chloracne, a significantly 
different skin disorder.  As such, the Board finds that there 
is no basis for application of the regulations regarding 
presumptive service connection for herbicide-related 
diseases, and the Board has thus considered the veteran's 
claims on a direct service connection basis.

However, there is no competent medical evidence of record 
indicating a nexus between the veteran's claimed disorders 
and service.  Indeed, the only evidence of record suggesting 
such a nexus is the lay evidence of record, including the 
veteran's Substantive Appeal, which was received by the RO in 
November 1998.  However, the veteran has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection, these 
claims must be denied as not well grounded.  Since the 
veteran's claims for service connection are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claims on their merits, while the Board has denied these 
claims as not well grounded.  Regardless of the basis of the 
RO's denials, however, no prejudice to the veteran results in 
cases where the RO denies a claim for service connection on 
its merits and does not include an analysis of whether the 
claim is well grounded, and the Board denies the same claim 
as not well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for cystic acne, to include as due to 
herbicide exposure in Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for the loss of the left kidney, to 
include as due to herbicide exposure in Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for sterility, to include as due to 
herbicide exposure in Vietnam, is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

